Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J), entered October 12, 2005 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, denied petitioner’s motions seeking a finding pursuant to Family Court Act § 1039-b (a) that *1199reasonable efforts to return the child to respondent are no longer required.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Inasmuch as respondent has surrendered the child who is the subject of this proceeding to petitioner, the appeal by petitioner from the order denying its motions pursuant to Family Court Act § 1039-b (a) is now moot. Present — Pigott, Jr., P.J., Hurlbutt, Martoche and Green, JJ.